ITEMID: 001-107362
LANGUAGEISOCODE: ENG
RESPONDENT: UKR
BRANCH: ADMISSIBILITY
DATE: 2011
DOCNAME: VASYLENKO v. UKRAINE
IMPORTANCE: 3
CONCLUSION: Inadmissible
JUDGES: Angelika Nußberger;Dean Spielmann;Isabelle Berro-Lefèvre;Karel Jungwiert;Mark Villiger;Stanislav Shevchuk
TEXT: The applicant, Mr Sergey Konstantinovich Vasylenko, is a Ukrainian national who was born in 1977 and lives in Dnipropetrovsk. He was represented before the Court by Mr V. Koloshin, a lawyer practising in Dnipropetrovsk. The Ukrainian Government (“the Government”) were represented by their Agent, Mr Y. Zaytsev.
The facts of the case, as submitted by the parties, may be summarised as follows.
On 28 March 2003 an officer of the Traffic Police stopped the applicant for having exceeded a displayed 40 kph (kilometres per hour) speed limit by 40 kph. The officer, using a speed measurement device, noted that the speed limit had been exceeded. He drew up an official report in the presence of the applicant, who made no objections, and sent the report to the Krasnogvardiysky District Court of Dnipropetrovsk (“the District Court”) for its consideration.
On 30 April 2003 the District Court considered the applicant’s case in the absence of any party. It found that the applicant had exceeded the speed limit while driving a vehicle. It further found the applicant guilty of the offence defined in Article 122 § 1 of the Code of Administrative Offences, and imposed a fine of 17 Ukrainian hryvnias (UAH) on him. The District Court noted in its judgment that the applicant had been notified of the date of the hearing. According to the applicant, he never received any notice concerning the hearing in the District Court.
On 2 June 2003 the applicant was served with a copy of the judgment of 30 April 2003. The judgment was not subject to an ordinary appeal.
On 5 June 2003 a prosecutor of the Dnipropetrovsk Regional Prosecutor’s Office, replying to a request by the applicant for an extraordinary review of the judgment of 30 April 2003, informed him that there were no grounds for lodging an objection (протест) against that judgment.
On 11 June 2003 the applicant submitted to the President of the Dnipropetrovsk Regional Court of Appeal a request for an extraordinary review of the judgment of 30 April 2003. The applicant contended that he had not been notified of the hearing and that his case had been wrongly determined.
By a letter dated 26 June 2003 the President of the Regional Court of Appeal notified the applicant that his request for an extraordinary review had been refused since the impugned court judgment was lawful and reasonable.
Article 122 § 1 of the Code prohibited drivers of vehicles from, inter alia, exceeding the prescribed speed limit by more than 20 kph. A breach of that provision was punishable by a written warning or a fine of up to an amount equal to the tax-free monthly income.
In accordance with Article 268 of the Code, any administrative case had to be considered in the presence of the person concerned. The case could be considered in the absence of that person only if there was information that he or she had been duly notified of the hearing and if he or she had not made any request for an adjournment.
Article 307 of the Code provided, inter alia, that the fine was to be paid within fifteen days of the date of receipt of the relevant decision.
Article 308 of the Code provided that in the event of failure to pay the fine within the time-limit provided under Article 307 of the Code the decision imposing the fine had to be enforced by the bailiffs.
